June 18, 2009 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-4644 Subject:Nationwide Life Insurance Company Pre-Effective Amendment No. 4 for Select Retirement Individual Supplemental Immediate Fixed Income Annuity Contracts on Form S-1 SEC File No. 333-155368 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (“Nationwide”), we are filing Pre-Effective Amendment No. 4 to the registration statement indicated above for the purpose of registering Select Retirement, an Individual Supplemental Immediate Fixed Income Annuity Contract (the “Contracts”). This filing is being made electronically via EDGAR in accordance with Regulation S-T. A copy of an original power of attorney document authorizing certain persons to execute the registration statement and amendments thereto, on behalf of Nationwide is attached hereto as Exhibit 24.An original power of attorney is on file with Nationwide.Nationwide will maintain manually executed copies of the registration statement. On November 14, 2008, Nationwide filed an initial registration statement for Individual Supplemental Immediate Fixed Income Annuity Contracts.On January 13, 2009, Nationwide received your written comments.Pre-Effective Amendment No. 1 was filed on February 10, 2009.We received your oral comments on March 5, 2009.Pre-Effective Amendment No. 2 was filed on April 2, 2009.We received your oral comments on April 20, 2009.Pre-Effective Amendment No. 3 was filed on May 12, 2009.We received your oral comments on June 17, 2009.Pre-Effective Amendment No. 4 reflects red-lining of changes made to address your oral comments.Other redlined changes in this Pre-Effective Amendment No. 4 reflect non-material clarifying disclosures. 1.Suspension and Termination Provisions (pp.36, 38)In the event that CGM no longer manages any Eligible Portfolios and the contractowner decidse to transfer to a third party account approved by Nationwide,, the disclosure describing the value of the Guarantee to be transferred is not consistent.In the “CGM no longer manages any Eligible Portfolios or Former Eligible Portfolios” subsection on page 36, please revise the third bullet point in that section to be consistent with the disclosure in the third The United States Securities and Exchange Commission
